          Case 1:17-cr-00089-RJL Document 49 Filed 09/27/19 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
                                     )
UNITED STATES OF AMERICA           )   Crim. No. 17-89 (EGS)
                                     )
               v.                    )
                                     )
CLARK CALLOWAY                       )
                                     )
____________________________________)

                                    JOINT STATUS REPORT

       On September 17, 2019, the Court issued a Minute Order pursuant to the Court of Appeals

decision in United States v. McIlwain,WL 3367171 (D.C. Cir. July 26, 2019). The parties have

discussed the Court’s question regarding the disclosure of the sentencing recommendation by the

United States Probation Office. The parties have no objection to the disclosure.



Respectfully submitted,                      Respectfully submitted,
Jessie K. Liu                                A. J. Kramer
United States Attorney                       Federal Public Defender

by /s/                                              /s/
Jeff Pearlman                                Carlos J. Vanegas
Tejpal S. Chawla                             Assistant Federal Defender
Assistant United States Attorneys            625 Indiana Ave., NW
555 4th Street, N.W.                         Washington, D.C. 20004
Washington, D.C. 20530
